Citation Nr: 0842193	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  06-19 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease, right shoulder, claimed as secondary to the service 
connected residuals of a gunshot wound, left shoulder.

2.  Entitlement to an evaluation in excess of 40 percent for 
residuals of a gunshot wound, left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1950 to September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In January 2008, the Board remanded 
the claims for additional development.

In June 2007, the veteran presented personal testimony at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

The instant appeal has been advanced on the Board's docket 
for good cause shown.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002); 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The persuasive evidence of record does not demonstrate 
that the veteran's right shoulder disorder is a result of any 
established event from active service or is secondary to a 
service-connected disorder, nor was it present within a year 
following separation from service.

3.  A left shoulder disorder is presently manifest by severe 
functional impairment and painful flexion to 25 degrees.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or 
aggravated by active service or a service-connected disorder, 
nor may service incurrence of a right shoulder disorder be 
presumed.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

2.  The criteria for an evaluation in excess of 40 percent 
for a left shoulder disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, 
Diagnostic Code 5200 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in March 2004, June 2004, June 2005, and 
February 2008.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claims and identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have not been satisfied.  While correspondence from 
the RO satisfied many of the requirements of the VCAA, the 
letters sent did not inform the veteran that he needed to 
show the effect that the worsening of his symptoms had on his 
employment and daily life.  The letters also did not 
specifically describe the requirements of the applicable 
Diagnostic Code.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).

In this case, the Board finds that the Vazquez-Flores v. 
Peake notice error did not affect the essential fairness of 
the adjudication because the veteran was informed of the 
specific requirements of the applicable Diagnostic Code in 
the statement of the case issued in May 2006.  The statement 
of the case also informed the veteran of the provisions of 
38 C.F.R. § 4.10.  This section discusses disabilities, 
employment and daily life.  The veteran was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond 
before the RO readjudicated the claims in a July 2008 
supplemental statement of the case.  Thus, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the notice error did not affect 
the essential fairness of the adjudication.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations-Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Evidence which may be considered in rebuttal of service 
incurrence of a disease will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary'' will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  38 C.F.R. § 3.307(d)(1) (2008).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Right Shoulder Disorder

In this case, the service treatment records are negative for 
any signs, symptoms, or diagnoses of a right shoulder 
disorder.  A VA examination report from March 1952 contains 
no remarks concerning any abnormalities of the right 
shoulder.

VA outpatient records from 2003 through 2008 show complaints 
of shoulder pain.  A VA X-ray taken in May 2003 revealed a 
slight asymmetrical narrowing of the right glenohumeral and 
acromioclavicular joint spaces with incipient marginal 
spurrings, consistent with degenerative arthrosis.  In 
September 2003, the veteran complained of right shoulder pain 
to a VA examiner.  He reported that his right shoulder pain 
began several years previously.  The examiner gave a 
diagnosis of rotator cuff tendinitis and acromioclavicular 
arthritis.  A VA orthopedic note from April 2004 shows that 
the veteran had a diagnosis of severe degenerative joint 
disease in his right shoulder from osteoarthritis.  In 
April 2005, the veteran underwent a right shoulder 
arthroscopy with limited glenohumeral debridement, 
subacromial decompression.

On VA examination in July 2005, the examiner observed well-
healed arthroscopic scars on the right shoulder.  The 
examiner opined that the veteran had right shoulder 
degenerative joint disease which began following his 
discharge from the service.  It was indicated that the 
veteran's right shoulder disorder was less likely as not due 
to, or was a result of, his left shoulder disorder.  The 
examiner also stated that the right shoulder disorder was 
less likely than not aggravated by the service-connected left 
shoulder disorder.

During the veteran's June 2007 personal hearing before the 
undersigned Veterans Law Judge, the veteran said that he had 
to favor his left shoulder which caused overuse of his right 
shoulder.  He said it was difficult to put a shirt on.  He 
indicated that a doctor had told him that his shoulder 
problem was a result of overuse.  He stated that he did not 
receive physical therapy for his right shoulder, but he had 
to take pain pills.  

On VA examination in June 2008, the veteran reported that his 
first right shoulder symptoms appeared approximately 16 years 
previously.  He said that while his current pain rated a nine 
to ten on a 0 (low) to 10 (high) pain scale, he did not 
receive current treatment.  The examiner observed that the 
veteran was tender to palpation on the right bicipital 
groove.  The diagnosis was status post surgery plus 
degenerative joint disease with severe functional impairment.  
The examiner opined that the veteran's right shoulder 
disorder was not caused by or related to the service-
connected left shoulder disorder.  He noted that conditions 
in the joints which are bilateral do not cross over to the 
opposite side.  He also observed that over 40 years elapsed 
between the onset of the left shoulder disorder and the onset 
of symptoms in the right shoulder, far too long, in his 
opinion for a relationship to be established.

The veteran has essentially contended that he has incurred a 
right shoulder disorder secondary to his left shoulder 
disorder.  Unfortunately, service connection for a right 
shoulder disorder cannot be granted.  While the evidence of 
record clearly shows that the veteran currently has a painful 
disorder of the right shoulder, the persuasive evidence of 
record does not provide a connection between his current 
right shoulder disorder and his service-connected left 
shoulder disorder.  In this matter, the Board finds the 
opinions of the July 2005 and June 2008 VA examiners 
persuasive.  Both examiners reviewed the claims file and 
performed examinations of the veteran.  Both examiners opined 
that it was less likely than not that the right shoulder 
disorder was caused by or related to the service-connected 
left shoulder disorder.  In particular, the June 2008 VA 
examiner explained the reasons and bases for his opinion.  As 
the evidence of record does not provide a competent 
connection between the veteran's current right shoulder 
symptoms and his service-connected left shoulder disorder, 
service connection for a right shoulder disorder cannot be 
granted secondary to the left shoulder disorder.

The Board has also considered whether service connection for 
a right shoulder disorder could be established on a direct 
basis.  Unfortunately, the service treatment records are 
negative for any signs of a right shoulder disorder.  The 
first complaints of a right shoulder disorder appear in a VA 
record from 2003-nearly 51 years after the veteran left 
active duty.  The veteran reported in the June 2008 VA 
examination that he first experienced right shoulder symptoms 
16 years previously-nearly 41 years after the veteran left 
active duty.  The passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability may be considered evidence against a claim 
of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Without competent medical evidence of an in-service 
incurrence or aggravation of a disease or injury, service 
connection cannot be granted on a direct basis.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Additionally, to establish service connection for a right 
shoulder disability on a presumptive basis, the disability 
must manifest itself to a compensable degree within one year 
of the veteran leaving active duty.  See 38 C.F.R. §§ 3.307, 
3.309 (2008).  In this case, no medical evidence demonstrates 
that the veteran experienced a right shoulder disorder to a 
compensable level within a year after his discharge from 
active duty.  Therefore, service connection for a right 
shoulder disorder cannot be established on a presumptive 
basis.

With respect to the veteran's own contentions that his 
service-connected left shoulder caused his right shoulder 
disorder, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the veteran's contentions 
that he currently has a right shoulder disorder caused by his 
service-connected left shoulder disorder.  In this case, when 
the veteran's post-service treatment records are considered 
(which do not contain persuasive evidence of a nexus between 
his right and left shoulder disorders), the Board finds that 
the medical evidence outweighs the veteran's contentions that 
he has a right shoulder disorder secondary to his service-
connected left shoulder disorder.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Law and Regulations-Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  The 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that may result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Therefore, the present 
analysis is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided if it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008)

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. §  4.71a, Diagnostic Code 5003 (2008)




520
0
Scapulohumeral articulation, ankylosis of:
Rating


Major
Minor

NOTE:  The scapula and humerus move as one 
piece



Unfavorable, abduction limited to 25  from 
side
50
40

Intermediate between favorable and 
unfavorable 
40
30

Favorable, abduction to 60 , can reach mouth 
and head
30
20
38 C.F.R. §  4.71a, Diagnostic Code 5200 (2008)

520
1
Arm, limitation of motion of:
Rating


Majo
r
Minor

To 25  from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. §  4.71a, Diagnostic Code 5201 (2008)

520
2
Humerus, other impairment of:
Rating


Majo
r
Minor

Loss of head of (flail shoulder)
80
70

Nonunion of (false flail joint)
60
50

Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral 
joint:




With frequent episodes and guarding of all 
arm movements
30
20


With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:




Marked deformity
30
20


Moderate deformity
20
20
38 C.F.R. §  4.71a, Diagnostic Code 5202 (2008)

520
3
Clavicle or scapula, impairment of:
Rating


Majo
r
Minor

Dislocation of
20
20

Non-union of:




With loose movement
20
20


Without loose movement
10
10

Malunion of
10
10

Or rate on impairment of function of 
contiguous joint.


38 C.F.R. §  4.71a, Diagnostic Code 5203 (2008)

   
38 C.F.R. § 4.71, Plate I (2008).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2008).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The 
intent of the schedule is to recognize painful motion with 
joint or particular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59 (2008).

In this case, service treatment records show that the veteran 
received a gunshot wound to his left shoulder in January 1951 
resulting in a compound comminuted fracture of the neck and 
glenoid of the left scapula.  A January 1951 treatment note 
indicates that the missile wound had no artery or nerve 
involvement but created a fracture of the left humeral head 
and glenoid process.  The wound entrance was anterior and in 
the axillary fold and posterior just medial to the acromion.

On VA examination in March 1952, the veteran complained of 
constant throbbing in the left shoulder as well as restricted 
use of the left arm.  On objective examination, there was a 
well-healed , tender, non-adherent scar, oval in shape, 
measuring 1-inch by 21/4 inches over the anterior aspect in the 
middle of the left shoulder, which was the point of exit 
scar.  Over the middle of the left scapula was a round 1/4-inch 
scar well healed, non-tender and non-adherent, which was the 
entry scar.  There was atrophy of the left arm, measuring 1-
inch, and a 1/2-inch atrophy of the left forearm.  X-ray films 
of the left shoulder revealed a marked distortion in the 
region of the glenoid fossa as the result of the gunshot 
wound with sclerotic new bone formation.  There were several 
translucent areas in the region of the acromion process which 
were partially dehisant.  Scattered metallic foreign bodies 
were imbedded in the head of the humerus which was deformed, 
as well as in the glenoid fossa and the soft tissue of the 
axilla.  The diagnosis given was residuals of a gunshot wound 
with compound comminuted fracture of left scapula and head of 
humerus.

VA outpatient records from 2003 through 2008 reveal 
complaints and treatment for pain in the veteran's left 
shoulder.  A VA X-ray report from May 2003 revealed multiple 
metallic shrapnel soft tissue fragment projected about the 
post-traumatically deformed left glenoid fossa with moderate 
asymmetrical narrowing of the glenohumeral joint space.  

A VA treatment record from June 2003 indicates that the 
veteran's left shoulder flexion was to 60 degrees.  Abduction 
was to 75 degrees.  A VA orthopedic record from April 2004 
shows that the veteran's left shoulder active forward flexion 
was to 25 degrees.  Passive forward flexion was to 30 
degrees.  Internal rotation was to the hip.  External 
rotation was to -15 degrees, and it was noted that the 
veteran could not get to neutral.  It was also noted that the 
veteran's range-of-motion limitations were nearing the point 
where the veteran would not be able to care for himself.

On VA examination in April 2004, the veteran stated that his 
left shoulder hurt daily, and his pain rated a 6 on a 1 (low) 
to 10 (high) pain scale.  While he did not experience flare-
ups, he reported that his motion was very limited due to 
pain.  Forward flexion of the left shoulder was to 45 degrees 
active and 50 degrees passive.  Active and passive extension 
was to 20 degrees.  Active and passive abduction was to 45 
degrees.  Active and passive internal rotation was to 30 
degrees.  Active and passive external rotation was to 25 
degrees.  Pain was exhibited on all ranges of motion.  The 
examiner opined that the veteran's functional impairment was 
severe.

The veteran complained of increased pain to a VA orthopedist 
in June 2004.  It was noted that the veteran's range of 
motion was limited to 15 degrees abduction and forward 
flexion with scapular compensation.

On VA examination in July 2005, the veteran reported day-to-
day pain that rated a 6 or 7 on a 1 (low) to 10 (high) pain 
scale.  He said that the pain increased during cold weather, 
repetitive activities, and reaching activities.  He said that 
he did not experience flare-ups.  He did not use any 
assistive devices.  He reported being able to feed and clothe 
himself, but he experienced increasing difficulty with 
putting on shirts.  The examiner observed a slight atrophy of 
the shoulder girdle and mild tenderness to palpation.  
Forward flexion was to 50 degrees on active and passive 
motion.  Abduction was to 70 degrees on active and passive 
motion.  External rotation was to 20 degrees on active and 
passive motion.  Internal rotation was to 30 degrees with 
active and passive motion.  Pain was reported on all ranges 
of motion.  No further limitation in range of motion or joint 
junction was observed due to repetitive activity, pain, 
weakness, fatigability, or lack of endurance.  The examiner 
opined that there had been further functional impairment 
since the veteran's last rating examination.

During the veteran's June 2007 personal hearing before the 
undersigned Veterans Law Judge, the veteran reported that he 
experienced pain every day.  He demonstrated that he was 
unable to touch his left hand to his face.  He received pain 
pills every six months.  He said that he had tried physical 
therapy but had stopped due to the pain.  He stated that 
occasionally he would lose control and would drop objects 
that he was carrying.  He said that his right side was his 
dominant side.  He demonstrated that he could bring his left 
shoulder forward but could not straighten it.  After getting 
out of the service, he said that he had to pitch watermelons, 
and he worked on sanitary trucks.

On VA examination in June 2008, the veteran reported daily 
pain that rated a 9.5 on a 1 (low) to 10 (high) pain scale.  
He did not use assistive devices, and he said he did not 
experience flare-ups.  He treated his shoulder with Vicodin.  
On objective examination, muscle strength testing was 5/5, 
and capillary circulation of the fingers was noted to be 
normal.  Flexion of the left shoulder was to 25 degrees.  
Extension was to 35 degrees.  Abduction was to 35 degrees.  
Internal rotation was to 40 degrees.  External rotation was 
to 20 degrees.  Pain was exhibited on all ranges of motion.  
The veteran was only able to complete the range of motion 
series twice, due to pain in the terminal degrees.  The 
examiner opined that while there was no weakness, 
fatigability, or incoordination, the veteran had severe 
functional impairment.

Based on the evidence of record, the Board finds that  the 
criteria for an evaluation in excess of 40 percent for 
residuals of a gunshot wound, left shoulder, have not been 
met throughout the entire period of appeal.  According to 38 
C.F.R. § 4.71a, Diagnostic Code 5200, the maximum schedular 
evaluation available for ankylosis of scapulohumeral 
articulation on the non-dominant side is 40 percent.  As the 
veteran is service connected for residuals of a gunshot 
wound, left shoulder, with an evaluation of 40 percent, a 
higher schedular evaluation is not warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5200.

The Board has considered whether an increased evaluation 
would be possible under an alternative diagnostic code.  
Unfortunately, the evidence of record does not demonstrate 
that the veteran has nonunion of or loss of head of his 
humerus, and so an increased evaluation is not warranted 
under Diagnostic Code 5202.  The maximum schedular 
evaluations available under Diagnostic Codes 5201 and 5203 
are less than the evaluation that the veteran currently has 
under Diagnostic Code 5200.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200-5203.

The Board has also considered whether extraschedular 
evaluation of the veteran's service connected disorder would 
be appropriate.  The Board finds that the service-connected 
residuals of a gunshot wound, left shoulder, are not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the evaluation period.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
disorder has not necessitated frequent periods of 
hospitalization.  The Board finds that there is no objective 
evidence that the gunshot wound residuals have resulted in 
marked interference with his employment.  The veteran's 
statements regarding his pain constitute competent evidence 
regarding his symptoms.  However, pain and some degree of 
interference with employment and daily activities are 
contemplated in the regular schedular ratings.  Additionally, 
the evidence of record shows that the veteran has numerous 
non-service connected disorders in addition to his service-
connected gunshot wound residuals which also interfere with 
his ability to work.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims in which case the claims are denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.




ORDER

Entitlement to service connection for degenerative joint 
disease, right shoulder, claimed as secondary to the service 
connected residuals of a gunshot wound, left shoulder is 
denied.

Entitlement to an evaluation in excess of 40 percent for 
residuals of a gunshot wound, left shoulder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


